         Case 1:20-cv-01710-BAH Document 9-2 Filed 06/26/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND, et al.

                        Plaintiffs,
        v.

 MICHAEL PACK, in his official capacity                Case No. 1:20-cv-1710
 as Chief Executive Officer and Director of the
 U.S. Agency for Global Media,

                        Defendants.


             SUPPLEMENTAL DECLARATION OF LAURA CUNNINGHAM

I, Laura Cunningham, declare as follows:

       1.      At 7:18 pm on June 18, 2020, I received an email from Michael Pack stating that,

“The Open Technology Fund (OTF) is hereby on notice of the following: Effectively immediately,

I am removing you from your position as President of OTF. This is pursuant to my authorities as

CEO of the United State Agency for Global Media (USAGM), including 22 USC 6209(d) and

your bylaws. In the avoidance of doubt, I would expect that your new Board, of which I am Chair,

will ratify this action upon my direction.”

       2.      This notification was completely unexpected and came as a shock to me. I had no

intention of resigning from OTF and planned to continue to lead the organization in my capacity

as Acting CEO and President of OTF.

       3.      In addition, OTF’s CEO had been purportedly removed and OTF’s Board of

Directors had been purportedly dissolved the previous day. As a result, my purported removal

from my position as OTF’s Acting CEO and President would have left OTF with no leadership to

guide the organization, manage its staff, or approve financial and operational actions.
         Case 1:20-cv-01710-BAH Document 9-2 Filed 06/26/20 Page 2 of 2




       4.      Given the pattern of USAGM’s interference with OTF operations, including an

order to “freeze” all OTF funding and remove our leadership and Board of Directors, and given

that USAGM is OTF’s sole funder, I initially felt I had no choice but to abide by CEO Pack’s

direction in order to protect OTF as an organization, OTF’s funding, and OTF’s remaining staff

from further retribution.

       5.      Although I was uncertain about how to respond to these notifications at first, I was

subsequently advised by Counsel that CEO Pack’s notification of termination was not effective,

and in order to provide OTF with the necessary continuity in leadership and to maintain critical

operations, I have continued to perform leadership duties for OTF, including reporting to our

Board of Directors. While I continue to perform these leadership duties to maintain OTF

operations, I and the entire OTF team is working under a tremendous cloud of legal uncertainty

and pressure from our sole funder.

       6.      These actions and the ongoing legal uncertainty have undermined my ability to

effectively execute my role as OTF’s Acting CEO and President, protect OTF as an independent

organization, provide necessary leadership to OTF, manage OTF staff, and fulfill OTF’s mission.

       I declare under penalty of perjury under the laws of the District of Columbia that the

foregoing declaration is true and correct. Dated this 26th day of June, 2020, and executed in

Washington, DC.


                                                            /s/ Laura Cunningham
                                                            Laura Cunningham




                                                2
